Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 are currently pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 28, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step 1
Claims 1-20 are within the four statutory categories.  Claims 1-10 are drawn to a method for medical claims processing, which is within the four statutory categories (i.e. process).   Claims 11-20 are drawn to a system for medical claims processing, which is within the four statutory categories (i.e. machine).

Prong 1 of Step 2A
Claim 1 recites the following:  A method for data processing of remotely collected medical claims billing data using a computerized system having a processor and a non-transitory memory, the method comprising:
electronically collecting, on a server, multi-field medical claim data from a relational, subject-oriented database over at least one electronic network system, the multi-field medical claim data having been submitted to a payer entity, wherein the multi-field medical claim data has at least an external claim identifier; 
electronically collecting, on the server, multi-field insurance claim processing data from at least one remote insurance database over the at least one electronic network system, wherein the multi-field insurance claim processing data is correlated to the multi-field medical claim data based on the external claim identifier; 
providing a plurality of visual dashboards on a computerized graphical user interface of a plurality of user computers connected to the server for viewing a claims worklist generated from the collected multi-field medical claim data and the collected multi-field insurance claim processing data, each of the plurality of visual dashboards viewable and interactable by a user; 
requesting at least one claim from the claims worklist using the visual dashboard of the computerized graphical user interface of at least one of the plurality of user computers; and 
executing an action on the at least one claim using the at least one of the plurality of user computers, wherein the action comprises transmission of claim action data to the at least one remote insurance database using the at least one electronic network system
The underlined limitations above, given the broadest reasonable interpretation, cover the abstract idea of a certain method of organizing human activity because they recite fundamental economic practices (i.e. hedging, insurance, mitigating risk – in this case the steps of gathering medical claims data and insurance claims processing data for the purpose of processing a selected claim), e.g. see MPEP 2106.04(a)(2).  Any limitations not identified above as part of the abstract idea are deemed “additional elements,” and will be discussed in further detail below.
Furthermore, the abstract idea for Claim 11 is identical as the abstract idea for Claim 1, because the only difference between Claims 1 and 11 is that Claim 11 recites a system and its associated structure, whereas Claim 1 recites a method.
Dependent Claims 2-10 and 12-20 include other limitations, for example Claims 2-7 and 12-17 recite limitations pertaining to the types of actions performed on the selected claim as well as the basis for the action, Claims 8 and 18 recite types of claim identifiers, Claims 9 and 19 recite a payer associated with each insurance database and mapping payer identifiers, and Claims 10 and 20 recite the basis for generating the claims list, but these only serve to further narrow the abstract idea, and a claim may not preempt abstract ideas, even if the judicial exception is narrow, e.g. see MPEP 2106.04.  Hence dependent Claims 2-10 and 12-20 are nonetheless directed towards fundamentally the same abstract idea as independent Claims 1 and 11.

Prong 2 of Step 2A
Claims 1-20 are not integrated into a practical application because the additional elements (i.e. any limitations that are not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to apply an exception – for example, the recitation of the processor, server, electronic databases, and the user computers, which amounts to merely invoking a computer as a tool to perform the abstract idea, e.g. see pgs. 8-10 of the present Specification, see MPEP 2106.05(f);
generally link the abstract idea to a particular technological environment or field of use – for example, the claim language specifying that the data pertain to medical claims data and insurance claim processing data, the claim language specifying the types of database the data is stored on, which amounts to limiting the abstract idea to the field of medical insurance/the environment of computers, see MPEP 2106.05(h); and/or
add insignificant extra-solution activity to the abstract idea – for example, the recitation of the providing of and the interaction with the visual dashboards, which amounts to mere data gathering of user inputs, and/or the recitation of the action comprising a transmission of the claim action to a remote insurance database, which amounts to an insignificant application, see MPEP 2106.05(g).
Additionally, dependent Claims 2-10 and 12-20 include other limitations, but these limitations do not include any additional elements beyond those already recited in independent Claims 1 and 11, and hence also do not integrate the aforementioned abstract idea into a practical application.

Step 2B
Claims 1-20 do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea), as stated above, are directed towards no more than limitations that amount to mere instructions to apply the exception, generally link the abstract idea to a particular technological environment or field of use, and/or add insignificant extra-solution activity to the abstract idea, wherein the insignificant extra-solution activity comprises limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, as demonstrated by:
The Specification expressly disclosing that the additional elements are well-understood, routine, and conventional in nature:
Pgs. 8-10 of the Specification disclose that the additional elements (i.e. the processor, server, electronic databases, and the user computers) comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions (i.e. collecting data, receiving user input, displaying data) that are well-understood, routine, and conventional activities previously known to the pertinent industry (i.e. [industry/technology area]);
Relevant court decisions: The following are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II):
Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec – similarly, the current invention electronically collects medical claim data, insurance claim processing data, and action data, and transmits the action data to at least one remote insurance database over a network, for example the Internet, e.g. see pgs. 13-14 of the present Specification;
Electronic recordkeeping, e.g. see Alice Corp v. CLS Bank – similarly, the current invention merely recites the storing of the action data on a database and/or electronic memory;
Dependent Claims 2-10 and 12-20 include other limitations, but none of these limitations are deemed significantly more than the abstract idea because, as stated above, the aforementioned dependent claims do not recite any additional elements not already recited in independent Claims 1 and 11, and hence do not amount to “significantly more” than the abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the abstract idea identified above.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, Claims 1-20 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, 10-11, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Balthazar (Pub. No. US 2014/0310026).

Regarding Claim 1, Balthazar teaches the following: A method for data processing of remotely collected medical claims billing data using a computerized system having a processor and a non-transitory memory (The system may be embodied as instructions stored on a non-transitory computer readable memory and executed by a processor, e.g. see paragraph [0014].), the method comprising:
electronically collecting, on a server, multi-field medical claim data from a relational, subject-oriented database over at least one electronic network system (The system includes a claim management server that is in communications with (i.e. electronically collects data from) a database over a network, e.g. see paragraphs [0033]-[0039], Fig. 1, wherein the database may comprise a plurality of different databases that store various types of data including claims related to customers that may include medical expenses/amounts, e.g. see paragraphs [0033], [0039]-[0040], and [0050].), the multi-field medical claim data having been submitted to a payer entity (The data stored by the database may include claims table that includes data indicating whether the claim has been closed or not (i.e. claim data having been submitted to a payer entity), e.g. see paragraphs [0046], [0049], and [0097]-[0098], Fig. 3B.), wherein the multi-field medical claim data has at least an external claim identifier (The data in the claims table may include a plurality of data identifying a claim (i.e. any of which may be interpreted as an external claim identifier), for example an insurance carrier code, e.g. see paragraphs [0097]-[0098] and [0152]-[0168], Fig. 3B.); 
electronically collecting, on the server, multi-field insurance claim processing data from at least one remote insurance database over the at least one electronic network system (The system includes a claim management server that is in communications with (i.e. electronically collects data from) a database over a network, e.g. see paragraphs [0033]-[0035], Fig. 1, wherein the database may comprise a plurality of different databases that store various types of data including claims history data (i.e. multi-field insurance claim processing data), e.g. see paragraphs [0033], [0039]-[0041], [0046], [0049]-[0078], Fig. 3A.), wherein the multi-field insurance claim processing data is correlated to the multi-field medical claim data based on the external claim identifier (The claim history data is associated with (i.e. correlated to) the claims table (i.e. the multi-field medical claim data) because they both include shared data elements, for example the claim ID, e.g. see Figs. 3A and 3B.); 
providing a plurality of visual dashboards on a computerized graphical user interface of a plurality of user computers connected to the server for viewing a claims worklist (The system displays (i.e. provides) a plurality of interfaces (i.e. dashboards), Figs. 5A-5F, wherein the interfaces may include a Claim management dashboard that displays a plurality of claims that may be acted upon (i.e. a claims worklist), e.g. see paragraphs [0129], Figs. 5A-5D.) generated from the collected multi-field medical claim data and the collected multi-field insurance claim processing data (The dashboards generated include the claim identifying data such as the claim ID (i.e. data from the medical claim data) and historical data such as the accident date and the amount (i.e. data from the insurance claim processing data), e.g. see paragraphs [0043], [0049]-[0078] and [0152]-[0178], Figs. 5A-5F.), each of the plurality of visual dashboards viewable and interactable by a user (Each of the interfaces (i.e. the visual dashboards) may be displayed (i.e. viewable) and receive customer input (i.e. interactions), e.g. see paragraphs [0102], [0126], and [0177], Figs. 5A-5F.); 
requesting at least one claim from the claims worklist using the visual dashboard of the computerized graphical user interface of at least one of the plurality of user computers (The system may receive a user request for more detailed claim information for a specific claim (i.e. at least one claim from the claims worklist), e.g. see paragraphs [0126], [0139], and [0170], Figs. 5B-5D.);
executing an action on the at least one claim using the at least one of the plurality of user computers (The system enables a user to annotate claims (i.e. an action), e.g. see paragraphs [0189] and [0193].), wherein the action comprises transmission of claim action data to the at least one remote insurance database using the at least one electronic network system (The data sources communicate (i.e. transmit) data to one or more of the databases, e.g. see paragraph [0041], wherein the stored claim data may include any notes entered for the claims (i.e. claim action data), e.g. see paragraphs [0144] and [0171].).  

Regarding Claim 8, Balthazar teaches the limitations of Claim 1, and further teaches the following:
The method of claim 1, wherein the external claim identifier comprises one or more of: a medical clinic originating the multi-field medical claim data; a payer of a claim for the multi- field medical claim data (The claims table (i.e. the medical claim data) includes a carrier code (i.e. a payer of a claim) indicating the organization responsible for the payment of the claim, e.g. see paragraphs [0097]-[0098].); a payment denial reason code; or an age of the at least one claim.

Regarding Claim 10, Balthazar teaches the limitations of Claim 1, and further teaches the following:
The method of claim 1, wherein the claims worklist is generated based on one or more of: a medical clinic originating the multi-field medical claim data; an age of the at least one claim; a payer of a claim for the multi-field medical claim data (The displayed list of claims (i.e. the claims worklist) may be displayed according to a major line of insurance (i.e. a payer), e.g. see paragraphs [0097]-[0098], Figs. 5C-5F.); a monetary claim balance (The displayed list of claims (i.e. the claims worklist) may be displayed according to an amount claimed (i.e. a monetary claim balance), e.g. see paragraphs [0097]-[0098], Figs. 5B-5D.); or a history of work on the at least one claim.

Regarding Claim 11, Balthazar teaches the following: A system for data processing of remotely collected medical claims billing data using a computerized system having a processor and a non-transitory memory (The system may be embodied as instructions stored on a non-transitory computer readable memory and executed by a processor, e.g. see paragraph [0014].), the system comprising:
a plurality of billing computer devices having a processor and non-transitory computer-readable memory (The system includes a plurality of customer devices and data sources (i.e. any of which may be interpreted as billing computer devices), each of which may comprise a computer, e.g. see paragraphs [0032] and [0040], Figs. 1-2.); 
a server having a processor and non-transitory computer-readable memory, the server accessible over at least one network system by the plurality of billing computer devices (The system includes a server that is in communications with the customer devices and data sources via a network, e.g. see paragraphs [0033]-[0039], Fig. 1.); 
a relational, subject-oriented database containing multi-field medical claim data, wherein the multi-field medical claim data is electronically collected on the server over at least one electronic network system (The system includes a claim management server that is in communications with (i.e. electronically collects data from) a database over a network, e.g. see paragraphs [0033]-[0039], Fig. 1, wherein the database may comprise a plurality of different databases that store various types of data including claims related to customers that may include medical expenses/amounts, e.g. see paragraphs [0033], [0039]-[0040], and [0050].), the multi-field medical claim data having been submitted to a payer entity (The data stored by the database may include claims table that includes data indicating whether the claim has been closed or not (i.e. claim data having been submitted to a payer entity), e.g. see paragraphs [0046], [0049], and [0097]-[0098], Fig. 3B.), wherein the multi-field medical claim data has at least an external claim identifier (The data in the claims table may include a plurality of data identifying a claim (i.e. any of which may be interpreted as an external claim identifier), for example an insurance carrier code, e.g. see paragraphs [0097]-[0098] and [0152]-[0168], Fig. 3B.); 
at least one remote insurance database containing multi-field insurance claim processing data, wherein the multi-field insurance claim processing data is electronically collected on the server over the at least one electronic network system (The system includes a claim management server that is in communications with (i.e. electronically collects data from) a database over a network, e.g. see paragraphs [0033]-[0035], Fig. 1, wherein the database may comprise a plurality of different databases that store various types of data including claims history data (i.e. multi-field insurance claim processing data), e.g. see paragraphs [0033], [0039]-[0041], [0046], [0049]-[0078], Fig. 3A.), wherein the multi-field insurance claim processing data is correlated to the multi-field medical claim data based on the external claim identifier (The claim history data is associated with (i.e. correlated to) the claims table (i.e. the multi-field medical claim data) because they both include shared data elements, for example the claim ID, e.g. see Figs. 3A and 3B.); and 
a billing management application running at least partially on the server and accessible by the plurality of billing computer devices (The system includes programming instructions (i.e. an application) that enables it to construct interfaces that are used for claim management, analysis, and/or other processing of claims data (i.e. billing management), wherein the interfaces may be provided via the server, e.g. see paragraph [0038].), wherein each of the plurality of billing computer devices has a visual dashboard on a computerized graphical user interface which is connected to the server for viewing a claims worklist (The system displays a plurality of interfaces (i.e. dashboards), Figs. 5A-5F, wherein the interfaces may include a claim management dashboard that displays a plurality of claims that may be acted upon (i.e. a claims worklist), e.g. see paragraphs [0129], Figs. 5A-5D.) generated from the collected multi-field medical claim data and the collected multi-field insurance claim processing data (The dashboards generated include the claim identifying data such as the claim ID (i.e. data from the medical claim data) and historical data such as the accident date and the amount (i.e. data from the insurance claim processing data), e.g. see paragraphs [0043], [0049]-[0078] and [0152]-[0178], Figs. 5A-5F.), wherein each of the plurality of visual dashboards viewable and interactable by a user (Each of the interfaces (i.e. the visual dashboards) may be displayed (i.e. viewable) and receive customer input (i.e. interactions), e.g. see paragraphs [0102], [0126], and [0177], Figs. 5A-5F.), and wherein the billing management application: 
requests at least one claim from the claims worklist using the visual dashboard of the computerized graphical user interface of at least one of the plurality of user computers (The system may receive a user request for more detailed claim information for a specific claim (i.e. at least one claim from the claims worklist), e.g. see paragraphs [0126], [0139], and [0170], Figs. 5B-5D.); and 
executes an action on the at least one claim using the at least one of the plurality of user computers (The system enables a user to annotate claims (i.e. an action), e.g. see paragraphs [0189] and [0193].), wherein the action comprises transmission of claim action data to the at least one remote insurance database using the at least one electronic network system (The data sources communicate (i.e. transmit) data to one or more of the databases, e.g. see paragraph [0041], wherein the stored claim data may include any notes entered for the claims (i.e. claim action data), e.g. see paragraphs [0144] and [0171].).

Regarding Claims 18 and 20, the limitations of Claims 18 and 20 are substantially similar to those claimed in Claims 8 and 10 respectively, with the sole difference being that Claims 8 and 10 recite a method whereas Claims 18 and 20 recite a system.  Specifically pertaining to Claims 18 and 20, Examiner notes that Balthazar teaches both a method and a system that executes the aforementioned claimed limitations, e.g. see Balthazar paragraphs [0010], and hence the grounds of rejection provided above for Claims 8 and 10 are similarly applied to Claims 18 and 20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Balthazar in view of Tholl (Pub. No. US 20100211413).

Regarding Claim 2, Balthazar teaches the limitations of Claim 1, but does not teach the following:
(A)	The method of claim 1, further comprising selecting the action from a populated list of claim actions displayed on the visual dashboard, wherein the populated list of claim actions is based on historical claim action data.
(A)	Tholl teaches that it was old and well known in the art of insurance, at the effective filing date, for the system to include a claim actions tab that provides users with various functions that may be performed on a claim, wherein the available actions may depend on (i.e. is based on) the claim’s current state, e.g. see paragraph [0178], and wherein the claim’s current state is defined by the history of transactions/modifications already made to the claim (i.e. historical claim action data), e.g. see paragraphs [0061], [0078], and [0131], pgs. 31-32, Section 6 “Claim States.”
Therefore, at the effective filing date, it would have been obvious to one ordinarily skilled in the art of insurance to modify Balthazar to include a list of available actions based on the historical claim data as taught by Tholl in order to increase the flexibility of the system and implement insurance plans/benefits and associated adjudication rules more rapidly and/or at lower costs than conventional systems, e.g. see Tholl paragraph [0003], and because doing so could be performed readily and easily by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding Claim 3, the combination of Balthazar and Tholl teaches the limitations of Claim 2, and Tholl further teaches the following:
The method of claim 2, wherein the populated list of claim actions is correlated to the collected multi-field medical claim data and the collected multi-field insurance claim processing data based on at least one correlation factor, wherein the at least one correlation factor is one or more of: an identity of a payer of a claim of the multi-field medical claim data (The available actions for a claim (i.e. the populated list of claim actions) may depend on a user’s role (i.e. at least one correlation factor), wherein the user’s role is based on claim routing for specific insurers (i.e. an identify of a payer of a claim), e.g. see Tholl paragraph [0178], pgs. 27-29 Section 3 “Roles,” and/or may depend on a current state of the claim, wherein the current state of the claim depends on adjudication rules set for the claim and are deployed on behalf of an insurance carrier (i.e. a payer), e.g. see Tholl paragraphs [0046], [0055], [0178].), a medical clinic originating the medical claim, a medical claim code, or a payment denial reason code.

Regarding Claims 12-13, the limitations of Claims 12-13 are substantially similar to those claimed in Claims 2-3, with the sole difference being that Claims 2-3 recite a method whereas Claims 12-13 recite a system.  Specifically pertaining to Claims 12-13, Examiner notes that Balthazar teaches both a method and a system that executes the aforementioned claimed limitations, e.g. see Balthazar paragraph [0010], and hence the grounds of rejection provided above for Claims 2-3 are similarly applied to Claims 12-13.

Claims 4-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Balthazar and Tholl in view of St. Jacques (Pub. No. US 2005/0192839).

Regarding Claim 4, the combination of Balthazar and Tholl teaches the limitations of Claim 2, and Balthazar further teaches the following:
The method of claim 2, wherein executing the action on the at least one claim using the at least one of the plurality of user computers further comprises recording textual data (The system enables users to annotate (i.e. record textual data) claim files including the results of the claim management analysis, e.g. see Balthazar paragraphs [0144], [0171], [0189], and [0193].).
But the combination of Balthazar and Tholl does not teach the following:
(A)	describing at least a portion of steps taken during execution of the action.
(A)	St. Jacques teaches that it was old and well known in the art of insurance, at the effective filing date, for the system to enable users to input data items including notes collected or actions taken (i.e. a portion of steps taken) for a claim, e.g. see paragraphs [0028]-[0029].
Therefore, at the effective filing date, it would have been obvious to one ordinarily skilled in the art of insurance to modify the combination of Balthazar and Tholl to incorporate the notes related to the steps or actions taken as taught by St. Jacques in order to enable insurance companies to electronically store a complete record of the claim information as the claim proceeds through the claim review and payment process, e.g. see St. Jacques paragraphs [0007] and [0051], and because doing so could be performed readily and easily by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding Claim 5, the combination of Balthazar, Tholl, and St. Jacques teaches the limitations of Claim 4 and St. Jacques further teaches the following:
The method of claim 4, wherein the populated list of claim actions displayed on the visual dashboard is further based on the recorded textual data (The actions available for the user to take for a claim may require the presence of notes (i.e. textual data), e.g. see St. Jacques paragraph [0039], Fig. 7d.  It would have been obvious at the effective filing date to modify the combination of Balthazar and Tholl to incorporate modifying the available actions based on the textual data as taught by St. Jacques in order to enable insurance companies to electronically store a complete record of the claim information as the claim proceeds through the claim review and payment process, e.g. see St. Jacques paragraphs [0007] and [0051].).

Regarding Claims 14-15, the limitations of Claims 14-15 are substantially similar to those claimed in Claims 4-5, with the sole difference being that Claims 4-5 recite a method whereas Claims 14-15 recite a system.  Specifically pertaining to Claims 14-15, Examiner notes that Balthazar teaches both a method and a system that executes the aforementioned claimed limitations, e.g. see Balthazar paragraph [0010], and hence the grounds of rejection provided above for Claims 4-5 are similarly applied to Claims 14-15.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Balthazar and Tholl in view of Leonard (Pub. No. US 2009/0138845).

Regarding Claim 6, the combination of Balthazar and Tholl teaches the limitations of Claim 2, but does not teach the following:
(A)	The method of claim 2, wherein the populated list is searchable using at least one of: textual keyword or alphanumerical code.
(A)	Leonard teaches that it was old and well known in the art of graphical user interfaces, at the effective filing date, for the system to provide a user with a catalog portion of a GUI that includes available actions, for example changing data, wherein the available actions are able to be searched via a text search box, e.g. see paragraph [0023], Fig. 2.
Therefore, at the effective filing date, it would have been obvious to one ordinarily skilled in the art of GUIs to modify the combination of Balthazar and Tholl to incorporate enabling a user to search for available actions as taught by Leonard in order to increase the ease of use of the system, e.g. see Leonard paragraph [0002], and because doing so could be performed readily and easily by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding Claim 16, the limitations of Claim 16 are substantially similar to those claimed in Claim 6, with the sole difference being that Claim 6 recites a method whereas Claim 16 recites a system.  Specifically pertaining to Claim 16, Examiner notes that Balthazar teaches both a method and a system that executes the aforementioned claimed limitations, e.g. see Balthazar paragraph [0010], and hence the grounds of rejection provided above for Claim 6 are similarly applied to Claim 16.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Balthazar and Tholl in view of Von Reden (Pub. No. US 2016/0147946).

Regarding Claim 7, the combination of Balthazar and Tholl teaches the limitations of Claim 2, but does not teach the following:
(A)	The method of claim 2, wherein after executing the action, a user provides a rating of a selected claim action from the populated list of claim actions.
(A)	Von Reden teaches that it was old and well known in the art of healthcare billing, at the effective filing date, for the system to provide a user the ability to provide a feedback rating, for example a thumbs up/thumbs down, for an item on a worklist (i.e. an action that has been executed), e.g. see paragraphs [0138], [0147], and [0172], wherein the feedback rating may be subsequently used to determine what items should be displayed in further transactions, e.g. see paragraphs [0091], [0177]-[0179], and [0182]-[0189], Figs. 17-19.
Therefore, at the effective filing date, it would have been obvious to one ordinarily skilled in the art of healthcare billing to modify the combination of Balthazar and Tholl to incorporate enabling a user to rate executed actions as taught by Von Reden in order to increase the accuracy of the data presented to users, e.g. see Von Reden paragraph [0209], and because doing so could be performed readily and easily by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding Claim 17, the limitations of Claim 17 are substantially similar to those claimed in Claim 7, with the sole difference being that Claim 7 recites a method whereas Claim 17 recites a system.  Specifically pertaining to Claim 17, Examiner notes that Balthazar teaches both a method and a system that executes the aforementioned claimed limitations, e.g. see Balthazar paragraph [0010], and hence the grounds of rejection provided above for Claim 7 are similarly applied to Claim 17.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Balthazar in view of Lau (Pub. No. US 2002/0128861).

Regarding Claim 9, Balthazar teaches the limitations of Claim 1, but does not teach the following:
(A)	The method of claim 1, wherein a payer is associated with each remote insurance database, wherein an identifier of the payer is standardized and canonically mapped within a database on the server.
(A)	Lau teaches that it was old and well known in the art of medical billing, at the effective filing date, for the system to include a health data dictionary (HDD) that is a database used to define or translate patient data, e.g. see paragraph [0032].  Furthermore, the HDD is in communications with an insurance manager that includes a matching module that maps an insurance company identifier (i.e. an identifier of the payer), for example “INS CO,” to a value of “Insurance Company,” e.g. see paragraphs [0044]-[0045].
Therefore, at the effective filing date, it would have been obvious to one ordinarily skilled in the art of medical billing to modify Balthazar to incorporate standardizing the payer identifier as taught by Lau in order to ensure proper billing for a service, e.g. see Lau paragraph [0011], and because doing so could be performed readily and easily by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding Claim 19, the limitations of Claim 19 are substantially similar to those claimed in Claim 9, with the sole difference being that Claim 9 recites a method whereas Claim 19 recites a system.  Specifically pertaining to Claim 19, Examiner notes that Balthazar teaches both a method and a system that executes the aforementioned claimed limitations, e.g. see Balthazar paragraph [0010], and hence the grounds of rejection provided above for Claim 9 are similarly applied to Claim 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P GO whose telephone number is (571)270-1658. The examiner can normally be reached Monday-Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P GO/Primary Examiner, Art Unit 3686